Citation Nr: 1741473	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  09-27 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for migraines and a rating in excess of 30 percent from November 5, 2016.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 






INTRODUCTION

The Veteran had active duty service in the United States Air Force from September 2000 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

This case was previously before the Board in September 2012 and April 2016 and it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Moreover, in September 2012, the Board granted an increased rating for the Veteran's service-connected sleep apnea and that issue is no longer before the Board.  Subsequently, in April 2016, the Board granted a rating increase for the Veteran's service-connected right ankle and denied a higher rating for the Veteran's service-connected erectile dysfunction.  Accordingly, those issues are also no longer before the Board.  

As to the remaining issue on appeal, in the March 2017 rating decision, the RO granted a rating increase to 30 percent for the Veteran's migraines with an effective date of November 5, 2016.  As this rating is still less than the maximum benefit available, the appeal is still pending.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  


FINDINGS OF FACT

1.  Prior to November 5, 2016, the Veteran's disability was not shown to exhibit prostrating attacks averaging one in two months over the last several months, prostrating attacks occurring on an average once a month over the last several
months, or frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability

2.  Throughout the pendency of the appeal, the Veteran's migraine headaches are not manifested by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for migraines prior to November 5, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for a rating in excess of 30 percent for migraines since November 5, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

The Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his migraines.  In Dingess, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include his service treatment records and VA treatment records in substantial compliance with the Board's remand instructions.  The Board notes that the RO requested the Veteran to inform VA of any additional private treatment records in pertinent to the issue on appeal but the Veteran and his representative never responded.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

VA has also provided the Veteran with several VA examinations in order to establish service connection and to determine the severity of the Veteran's disability in September 2008, January 2013, and November 2016.  Moreover, the Board finds that the opinion provided by the November 2016 VA examiner is adequate to adjudicate the claim and substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to the diagnosis and symptoms associated with the Veteran's disability, which was based on citations to the relevant evidence found in the claims file.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  

Lastly, neither the Veteran nor his representative has argued that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Increased Rating 

The Veteran seeks a higher initial rating for his service-connected migraines throughout the pendency of the appeal. 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath, supra.  

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Moreover, when an unlisted condition is encountered, it will be permissible to rate on the basis of a closely related disease or injury in which not only the function affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra; Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Evaluation of Migraines Prior to November 5, 2016. 

The Veteran contends that his service-connected migraines warrant an initial compensable rating. 

The Veteran's service-connected migraine disability is currently assigned a noncompensable rating according to Diagnostic Code 8100 (migraines).  

Under Diagnostic Code 8100, a noncompensable rating is warranted for less frequent prostrating attacks.  A 10 percent rating is assigned for migraines with characterized prostrating attacks averaging 1 in 2 months over the previous several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  

Although the rating criteria does not define the term "prostrating," according to Dorland's Illustrated Medical dictionary, 32nd  Edition (2012), p. 1531, the term "prostration" is defined as "extreme exhaustion or powerlessness."

Additionally, the term "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  The phrase "productive of" can either have the meaning of producing or capable of producing.  Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating. "Economic inadaptability" does not mean unemployability, as that would undermine the purpose of regulations pertaining to unemployability.  Pierce v. Principi, 18 Vet. App. 440 (2004); 38 C.F.R. § 4.16 (2016).  Thus, migraine headaches in this instance must be, at a minimum, capable of producing severe economic inadaptability.

In regards to the Veteran's disability, the Veteran has been afforded several VA examinations to determine the severity of his migraines.  The first VA examination that the Veteran attended was in September 2008.  At that examination, the Veteran reported that his headaches started three to four years ago and that he has right sided headaches that last for two days and they occur every three to four months.  Following the examination, the examiner diagnosed the Veteran with intermittent headaches with mild functional impairment with flare-ups.  See September 2008 VA examination.  

Subsequently, the Veteran attended another VA examination in January 2013.  At that examination, the Veteran reported that once every three months he would get a severe headache associated with light and sound sensitivity and he would also experience nausea and also reported that his headaches "did not cause vomiting, dizziness, vision changes, or other neurological symptoms."  Lastly, the Veteran also stated that he would be incapacitated by the headache about one to two days every three months.  See January 2013 VA examination.  

Turning to the Veteran's medical history, the Board notes that the Veteran's VA treatment records demonstrate that he has reported the symptoms of his migraines to VA medical personnel.  Specifically, in August 2013, the Veteran reported that he did not have any headaches and the examining physician noted in her assessment that there were no signs or symptoms of headaches.  See August 12, 2013 VA Progress Note.  Subsequently, the Veteran reported in May 2015 that he had a history of getting a headache every month to month and a half and they would go away in three days.  Then the Veteran also reported that he gets an occasional headache once in two to three months and it goes away by itself.  See May 11, 2015 VA Progress note.  Following this office visit, the Veteran was seen at VA in August 2015 and he reported that he did not have any headaches.  See August 18, 2015 VA Progress Note.  Lastly, in February 2016 the Veteran reported that he did not have a headache and he reported that he had a history of getting a headache every month to month and a half and they would go away in three days.  Then the Veteran also reported that he gets an occasional headache once in two to three months and it goes away by itself.  See February 19, 2016 VA Progress Note.  

Accordingly, the Board notes that while treatment records periodically document the Veteran's complaints regarding his migraine headaches, nothing in these treatment records show symptoms associated with his migraines to be worse than what was reported at his VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In addition to the evidence provided in the VA examinations, the Board has also considered the statement that was submitted by the Veteran's representative in a March 2016 Informal Hearing Presentation in which the Veteran's representative stated that the Veteran reported that his headaches were productive of prostrating attacks that lasted four to five hours and that would occur at least twice each week during the past twelve month period.  See March 2016 Informal Hearing Presentation.  The Board acknowledges that the Veteran is able to report signs and symptoms associated with migraine headaches.  However, the Board places little probative value on this statement because the evidence gathered during the VA examinations and the documentation in the Veteran's medical history far outweigh this one statement because there is nothing to substantiate this claim.  Thus, the Board places little if any probative weight on this statement as it relates to the severity of the Veteran's disability.  See Kahana, supra; Jandreau, supra; Davidson, supra.  

In sum, the Board finds that the Veteran's condition has remained consistent throughout this time period and that a compensable rating for this time period is not warranted.  The weight of the evidence demonstrates that the Veteran did not suffer prostrating attacks averaging one in two months over the last several months, prostrating attacks occurring on an average once a month over last several
months, or frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  In reaching this conclusion, the Board has considered the lay statements provided by the Veteran, his medical history, and the examinations conducted by VA personnel.  Accordingly, the Board finds the VA examinations and the Veteran's medical history to be the most probative pieces evidence regarding the Veteran's disability and places significant weight on those pieces of evidence.  Thus, the Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial compensable rating prior to November 5, 2016.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.71a Diagnostic Code 8100.  

B.  Evaluation of Migraines since November 5, 2016.  

The Veteran contends that his service-connected migraines warrant a rating in excess of 30 percent since November 5, 2016.  

As explained above, the Veteran's service connected migraine disability is currently assigned a 30 percent rating according to Diagnostic Code 8100 (migraines). 

In order to determine the severity of the Veteran's disability, the Veteran was given a VA examination in November 2016.  At this examination, the Veteran reported that he has headaches that occur two to three times a month and they last about three days but they are not usually incapacitating.  The Veteran also reported that he does get severe headaches and he has to take time off work.  Moreover, the Veteran reported "that he experiences nausea, vomiting, sensitivity to light and sound, and he has changes in his vision."  Lastly, the Veteran reported that he has prostrating attacks that occur once a month but the examiner indicated that the Veteran does not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  See November 2016 VA examination.  

In sum, the Board finds that the Veteran's condition has remained consistent throughout this time period and a rating in excess of 30 percent is not warranted.  The weight of the evidence demonstrates that the Veteran did not suffer frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  In reaching this conclusion, the Board has reviewed the VA examination for this time period and finds that this is the most probative piece of evidence available.  The November 2016 VA examination is the most probative piece of evidence because the Veteran was able to report his symptoms and the examiner was able to provide relevant medical findings as to the nature and severity of the Veteran's disability.  Accordingly, the Board places significant probative weight on the November 2016 examination report.  Thus, the Board finds that the preponderance of the evidence is against granting the Veteran's claim for a rating in excess of 30 percent since November 5, 2016.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.71a Diagnostic Code 8100.  

III.  Other Considerations 

Moreover, in reviewing the record, the Board has considered other applicable codes which would provide the Veteran with a higher rating.  In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Specifically, the Board has applied Diagnostic Codes 8103, 8104, 8105, 8106, 8107, and 8108.  Accordingly, one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  After examining these alternate codes, the evidence of record indicates that the Veteran is diagnosed with migraine headaches.  Accordingly, Diagnostic Code 8100 is the most appropriate Diagnostic Code to use.  Therefore, higher or separate ratings under other Diagnostic Codes are not warranted throughout the pendency of the appeal.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8103, 8104, 8105, 8106, 8107, 8108.

IV.  Extraschedular Consideration For The Pendency Of The Appeal

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, however, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's service connected disability with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between these disabilities, and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

Lastly, the Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total disability rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service-connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran does not claim and the record does not show that his migraines acting alone or in conjunction with his other disabilities prevents gainful employment.


ORDER

Entitlement to an initial compensable rating for migraines and a rating in excess of 30 percent from November 5, 2016, is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


